Citation Nr: 1713171	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-18 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to March 1978, and from November 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This matter was previously before the Board in June 2016, when it was remanded for additional development.  As the Board noted in its remand order, the Veteran submitted a claim for service connection for PTSD in November 2001, but VA did not process it.  While the remand order notes that VA received a second claim for service connection for PTSD in 2009, this appears to be in error.  The Veteran submitted a copy of his November 2001 claim in August 2008, which also does not appear to have been addressed by the RO.  The Veteran subsequently filed a service connection claim for PTSD via a VA Form 21-526b in September 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to service connection for PTSD.  As set forth in November 2009 and June 2011 VA examination reports, his claimed in-service stressors include rocket attacks and the threat of biological warfare while serving in Saudi Arabia during Operation Desert Storm.  His DD Form 214 reflects that he served in Southwest Asia from January 14, 1991 to July 30, 1991.  Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran's claim was remanded in June 2016, in pertinent part, for the AOJ to request that the Veteran identify the cause of his claimed PTSD, and thereafter, for the AOJ to attempt to obtain verification of the Veteran's reported stressors from the U.S. Army Joint Service Records Research Center.  As reflected in the Board's remand order, a November 2001 VA treatment record indicated possible stressors related to a fear of hostile military or terrorist activity.  Although the AOJ sent the Veteran a duty to assist letter in June 2016, it did not request that the Veteran identify the cause of his claimed PTSD, nor did it include a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  Therefore, on remand, the AOJ should provide the Veteran with an opportunity to identify any additional specific stressor(s) that have contributed to his claimed psychiatric disorder.  See 38 C.F.R. §§ 3.159(b), 3.303(f)(3); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A review of the record indicates that there may be outstanding treatment records that are relevant to the Veteran's claim.  According to a July 24, 1991 service treatment record, the Veteran began a treatment program for stress management at the Khobar Towers Mental Health Clinic on July 3, 1991.  The service treatment record includes an assessment of adjustment disorder related to deployment to Saudi Arabia secondary to family concerns.  However, treatment records from the stress management program at the Khobar Towers Mental Health Clinic are not included in the Veteran's service treatment records, nor are they otherwise contained in the claims file.  As these records might be pertinent to his claim, on remand, the AOJ should make efforts to obtain these, and any other relevant treatment records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(2).  

Although the Veteran has been afforded VA psychiatric examinations in November 2009 and June 2011, an additional VA examination is needed before the Board can adjudicate his claim.  Both examiners found that the Veteran did not have a current psychiatric disorder at the time of the examination.  However, VA treatment records dated between November 2001 and April 2002 include diagnoses of PTSD and depression, and neither examination report clearly addresses whether the Veteran had a psychiatric disorder at any time since November 2001, the date of the Veteran's initial claim for PTSD.  Moreover, since the June 2011 VA examination, the Veteran resumed mental health treatment at the Tuscaloosa VAMC, and VA mental health treatment records since October 2011 have included assessments and/or diagnoses of PTSD.  As such, clarification is needed as to whether the Veteran has had a diagnosis for a psychiatric disorder at any time during the course of the appeal before the Board can adjudicate the Veteran's claim.  Thus, on remand, the AOJ should schedule the Veteran for a VA examination to address the nature and etiology of his claimed psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Finally, the Board notes that because the Veteran's claim was certified for appeal before the Board prior to August 4, 2014, on remand, the examiner should consider both the DSM-IV and DSM-V criteria when determining whether the Veteran has had a diagnosis of PTSD during the course of the appeal.  See 38 C.F.R. § 4.125(a); 80 Fed. Reg. 14308 (March 15, 2015) (final rule amending 38 C.F.R. § 4.125).  

Accordingly, the case is REMANDED for the following action:

1.	Attempt to obtain mental health treatment records from Khobar Towers Mental Health Clinic dated in July 1991.  

If such records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.	Contact the Veteran, and, with his assistance, identify and obtain any outstanding records of pertinent medical treatment from VA or private health care providers, to include any relevant VA treatment records dated from July 2016 to the present.  

3.	Ensure that all notification and development action required by 38 U.S.C.A. §§ 5103 and 5103A, and 38 C.F.R. § 3.304(f)(3) are fully complied with and satisfied with respect to the issue of entitlement to service connection for PTSD based on fear of hostile military or terrorist activity.  The Veteran should be afforded an opportunity to identify any additional stressors pertaining to his military service that he believes resulted in a diagnosis of PTSD.

4.	After completing the development set forth in numbers (1), (2), and (3) above, schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of any acquired psychiatric disorder(s), to include PTSD and depression.  The claims folder, including a copy of this remand, must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

(a)  The examiner should clarify whether the Veteran has had a diagnosis of PTSD that satisfies either the DSM-IV or DSM-V criteria at any time since November 2001.  

If a diagnosis of PTSD is not identified, the examiner should address VA treatment records that include a diagnosis of PTSD, such as VA treatment records dated between November 2001 and April 2002, and VA treatment records dated from October 2011 to the present.  

(b)  If the examiner opines that the Veteran has had a diagnosis of PTSD at any time since November 2001, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it is etiologically related to his active military service, to include his service in Saudi Arabia and possible fear of hostile military or terrorist activity.  

In rendering this opinion, the examiner should specifically address the July 1991 service treatment record that includes an assessment of adjustment disorder related to deployment to Saudi Arabia secondary to family concerns, and VA treatment records reflecting the Veteran's reports that his symptoms began while serving in a combat zone in Saudi Arabia, such as those dated between November 2001 and March 2002.  

The Board notes that "fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

(c)  The examiner should clarify whether the Veteran has had any other acquired psychiatric disorder, to include depressive disorder, at any time since November 2001.  
If no diagnosis pertaining to an acquired psychiatric disorder is identified, the examiner should address the Veteran's history of treatment for symptoms such as anxiety, depression, and difficulty sleeping, as reflected in VA treatment records dated between November 2001 and April 2002, and from October 2011 to the present.  

(d)  The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the acquired psychiatric disorder is etiologically related to the Veteran's active service, to include his tour of duty in Saudi Arabia.  

In rendering this opinion, the examiner should specifically address the July 1991 service treatment record that includes an assessment of adjustment disorder related to deployment to Saudi Arabia secondary to family concerns, and VA treatment records reflecting the Veteran's reports that his symptoms began while serving in a combat zone in Saudi Arabia, such as those dated between November 2001 and March 2002.  

A complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, an explanation for such rejection must be given.  If the examiner cannot provide an opinion, he or she must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.  

5.	After completing the development requested above, and any other action deemed necessary, re-adjudicate the claim.  If the benefit sought is not granted, furnish the Veteran a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

